IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                December 8, 2008
                                No. 08-60037
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

ANTHONY FERNANDES

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A96 044 363


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Anthony Fernandes, a native and citizen of India, has filed a petition for
review of the Board of Immigration Appeals’ (BIA) order denying his application
for asylum, withholding of removal, and relief under the Convention Against
Torture Act (CAT).
      On a petition for review of a BIA decision, this court reviews the factual
findings to determine if they are supported by substantial evidence. Silwany-



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-60037

Rodriguez v. INS, 975 F.2d 1157, 1160 (5th Cir. 1992). Under the substantial
evidence standard, this court will affirm the BIA’s decision unless the evidence
compels a contrary conclusion. Id. “The applicant has the burden of showing
that the evidence is so compelling that no reasonable factfinder could reach a
contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      The evidence does not compel a conclusion that Fernandes suffered past
persecution on account of his race, religion, nationality, membership in a
particular social group, or political opinion or that it is more likely than not that
he will suffer such persecution if he is returned to India.           See 8 U.S.C.
§ 1158(b)(1)(B)(i); 8 C.F.R. § 1208.13(b)(2)(i); Tamara-Gomez v. Gonzales, 447
F.3d 343, 348-50 (5th Cir. 2006); Mikhael v. INS, 115 F.3d 299, 304 & n.4 (5th
Cir. 1997). Further, Fernandes cannot meet the more demanding standard for
withholding of removal given that he cannot satisfy the standard for asylum.
See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). As to relief under the
CAT, Fernandes failed to challenge in his petition the BIA’s conclusion that he
was not eligible for relief under the CAT. Accordingly, the issue is waived. Zhu
v. Gonzales, 493 F.3d 588, 593 n.10 (5th Cir. 2007).
      Fernandes also challenges the BIA’s application of its summary affirmance
procedures to his case, arguing that his appeal did not satisfy the requirements
for employing that procedure enumerated in 8 C.F.R. § 1003.1(e)(4). The IJ’s
decision met the criteria for summary affirmance pursuant to § 1003.1(e). The
petition for review is therefore DENIED.




                                         2